—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 31, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its entitlement to judgment as a matter of law. The plaintiff has failed to come forward with evidence tending to establish that the defendant created the condition which caused her fall, or that the defendant had actual or constructive knowledge of the condition. Thus, the court properly granted the defendant’s motion for summary judgment (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Kaufman v Man-Dell Food Stores, 203 AD2d 532). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.